DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16270268. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent Application. As, such, any invention meeting the limitations of the claims of the Patent Application would necessarily meet those of the instant application as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10238346. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10194871. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent Application. As, such, any invention meeting the limitations of the claims of the Patent Application would necessarily meet those of the instant application as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (USPN 2015/0229341-Cited by the Applicant) in view of Wang et al. (USPN 2018/0338721).
Regarding claims 1, 20, Fung et al. discloses a biosensor, comprising: a transceiver configured to communicate with a vehicle ([0019]-[0020], transmitter is configured to transmit the data to any remote device such as vehicle); a PPG circuit configured to detect a first PPG signal reflected from skin of an occupant of the vehicle, wherein the first PPG signal is at least a first wavelength ([0004], [0028], [0031], [0041], [0061]), and a processing circuit configured to: obtain health information of the occupant using the 
Regarding claim 2, Fung et al. discloses compare the heart rate to a predetermined level ([0019]-[0022]); and generate an alert to the vehicle in response to the health information ([0019]-[0022]).
Regarding claim 3, Fung et al. discloses the processing circuit is further configured to: generate an indicator of each detected heartbeat of the occupant, wherein the indicator includes a visible indicator, audible indicator or tactile indictor ([0028], [0059], [0061]).
Regarding claim 4, Fung et al. in Wang et al. discloses that the biosensor further comprises a touchpoint that includes the PPG circuit, wherein the touchpoint is 
Regarding claim 5, Fung et al. discloses a temperature sensor configured to detect a temperature of an occupant ([0019]-[0022]); and wherein the vehicle includes a climate system that is controlled to adjust a temperature of the vehicle in response to the temperature of the occupant ([0019]-[0022]).
Regarding claim 6, Fung et al. in view of Wang et al. discloses the processing circuit is further configured to: determine a proximity of a finger of the occupant to the touchpoint; and detect pressure on the touchpoint (Wang et al. [0048], [0050], [0079]).
Regarding claim 7, Fung et al. in view of Wang et al. discloses the biosensor is configured to detect pressure on the touchpoint; and generate a feedback indicator to increase or decrease pressure on the touchpoint (Wang et al. [0048], [0050], [0079]).
Regarding claim 8, Fung et al. in view of Wang et al. discloses determine that the pressure of the finger is within a threshold to activate the biosensor Wang et al. [0048], [0050], [0079]; and provide an indicator of a measurement proceeding at the touchpoint Wang et al. [0048], [0050], [0079].
Regarding claim 9, Fung et al. discloses provide an indicator of measurement complete to the occupant ([0004], [0028], [0031], [0041], [0060]).

Regarding claim 10,  Fung et al. discloses the PPG circuit is configured to detect a second PPG signal reflected from the skin of the occupant of the vehicle, wherein the second PPG signal is at least a second wavelength ([0004], [0028], [0031], [0041], [0061]); and wherein the processing circuit is further configured to obtain health 
Regarding claim 11, Fung et al. discloses the level of the blood component includes one of: an oxygen saturation level, a level of nitric oxide in blood flow, a level of glucose in blood flow, a hemoglobin compound, a white blood cell count or a medication ([0031], [0041], [0060]).
Regarding claim 12, Fung et al. discloses a vehicle (figures 1-2), comprising: a control system for controlling one or more operations of the vehicle; and a biosensor, configured to: receive photoplethysmography (PPG) signals reflected from skin of an occupant, wherein the PPG signals are at a plurality of wavelengths ([0004], [0028], [0031], [0041], [0061]); process the PPG signals to obtain health information of a user, wherein the health information includes a heart rate and a blood component ([0031], [0041], [0060]); compare the heart rate and the blood component to one or more predetermined levels; and generate a health message to the control system of the vehicle in response to the health information ([0031], [0041], [0060]).
Regarding claim 13, Fung et al. discloses receive the health message from the biosensor, wherein the health message includes an alert or the health information ([0004], [0028], [0031], [0041], [0060]); and control one or more operations of the vehicle in response to the health message ([0004], [0028], [0031], [0041], [0060]).
Regarding claim 14, Fung et al. discloses receive the health message from the biosensor, wherein the health message indicates a drowsy or sleeping driver ([0004], [0028], [0031], [0041], [0060]); and control one or more operations of the vehicle in 
Regarding claim 15, Fung et al. discloses receive the health message from the biosensor, wherein the health message indicates a level of noxious gas above a predetermined threshold ([0004], [0028], [0031], [0041], [0060]); and control one or more operations of the vehicle to lower the level of noxious gas in the vehicle, including lowering a window or increasing a climate fan speed ([0004], [0028], [0031], [0041], [0060]).
Regarding claim 16, Fung et al. discloses receive the health message from the biosensor, wherein the health message indicates an incapacitated driver ([0004], [0028], [0031], [0041], [0060]); and initiate an auto-drive mode of the vehicle ([0004], [0028], [0031], [0041], [0060]).
Regarding claim 17, Fung et al. discloses the vehicle includes a wireless transceiver and wherein the processing circuit is further configured to: transmit the alert and the health information to one or more of: a third party service provider or a user device ([0004], [0028], [0031], [0041], [0060]).
Regarding claim 18, Fung et al. discloses biosensor is integrated in one of: the vehicle or in a user device ([0004], [0028], [0031], [0041], [0060]).
Regarding claim 19, Fung et al. discloses the blood component includes an oxygen saturation level, a level of nitric oxide in blood flow, a level of glucose in blood flow, a hemoglobin compound, white blood cell count or a medication ([0004], [0028], [0031], [0041], [0060]).
Regarding claim 21, Fung et al. discloses the processing circuit is further configured to: compare the heart rate and the blood component to one or more predetermined levels ([0045]-[0047], [0063]-[0065], [0074]-[0075]); and generate the health message to the vehicle in response to the comparison, wherein the health message includes an alert to the occupant of the vehicle ([0045]-[0047], [0063]-[0065], [0074]-[0075]).
Regarding claim 22, Fung et al. discloses the processing circuit is further configured to: generate an indicator of each detected heartbeat, wherein the indicator includes a visible indicator, audible indicator or tactile indictor ([0045]-[0047], [0063]-[0065], [0074]-[0075]).
Regarding claim 23, Fung et al. in view of Wang et al. discloses the touchpoint integrated in the vehicle is further configured to: determine a proximity of a finger of the occupant to the touchpoint; and detect pressure on the touchpoint ([0045]-[0047], [0063]-[0065], [0074]-[0075]) (Wang et al. [0048], [0050], [0079]; Fung et al. ([0031], [0041], [0060])).
Regarding claim 24, Fung et al. in view Wang et al. discloses the touchpoint integrated in the vehicle is further configured to generate a feedback indicator to increase or decrease pressure on the touchpoint (Wang et al. [0048], [0050], [0079]; Fung et al. ([0031], [0041], [0060])).
Regarding claim 25, Fung et al. in view of Wang et al. discloses he touchpoint is further configured to: determine that the pressure of the finger is within a threshold to obtain the PPG signals; provide an indicator of a measurement proceeding at the touchpoint (Wang et al. [0048], [0050], [0079]; Fung et al. ([0031], [0041], [0060])).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARJAN FARDANESH/Examiner, Art Unit 3791